PER CURIAM.
The defendant below, Marion County School Board, appeals the trial court’s grant of a new trial after a jury verdict in the School Board’s favor. The plaintiffs below cross-appeal the trial court’s determination that Chapter 87-134, which limited the state’s waiver of tort immunity to spe-. cific dollar amounts rather than to the extent of its insurance coverage, was constitutional and retroactively applied to the date of injury in this case.
We affirm the trial court in both respects. See Clausell v. Hobart, 515 So.2d 1275 (Fla.1987). We note, however, for purposes of any subsequent trial, that the trial court erroneously excluded from evidence several guidelines publications offered by the plaintiffs for purposes of impeachment of an adverse witness.
AFFIRMED.
COBB and COWART, JJ., and GLICKSTEIN, H.S., Associate Judge, concur.